DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Species I, fig.1-4 in the reply filed on 04/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 35 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43, 48-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 43 recites the limitations “herein the extension portion has the same configuration in the stored position and the open position”, renders the claim indefinite because it is unclear which structure encompassed by such limitation? Furthermore, the extension portion has the same length when the it is in the stored and open positions? Clarify is needed.
Claims 48-50, recites “an article of apparel, including a headwear, comprising”, renders the claim indefinite because it is unclear whether the article of apparel or the headwear comprising?  For the purpose of examination and as best understood the 
Claim 51, recites “A self-storing pocket on an article of clothing, including a headwear”, renders the claim indefinite because it is unclear whether the self-storing pocket or said article of clothing, including a headwear? Clarify is needed.
Claim 52 is depend of claim 51 and is likewise indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 33, 35, 37, 38, 38, 43, 46, 47, are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Humbrecht (5713077).
Regarding claim 33, Humbrecht discloses a headwear assembly (1), comprising: a body portion (fig.1 shown hook 13 having a body having a recess is configured to cover wearer’s head) having a storage region (21, col.2, lines 42-44) and an extension portion 
Regarding claims 35, 37, 38, 38, 43, 46, 47, Humbrecht discloses the headwear assembly according to claim 33, wherein the extension portion extends across at least a portion of a face of a user in the open position (fig.1 and 6a); wherein the extension portion includes at least one of the following a mask, a face mask, a ski mask, a surgical mask, a utility mask, eyeglasses, goggles, a virtual reality headset, and augmented reality headset, and any combination thereof (fig.1 and 6a); wherein the headwear assembly includes at least one of the following: a hood, a hat, a winter hat, a hood attached to a jacket or a shirt, a helmet, a cap, a headwear accessory, a medical head covering, a head covering, a medical cap, and any combination thereof (fig.1); wherein the extension portion has the same configuration in the stored position and the open position (fig.1, 6a-6b); wherein the storage region is attached to at least one of the following: an exterior of the body portion and an interior of the body portion (fig.1); wherein the storage region is incorporated into a wall of the body portion (fig.2 shown the pocket 21 position inside of the hood 13).


(s) 33-34, 36, 38-52, are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Hall (5369809).
Regarding claim 33, Hall discloses a headwear assembly (fig.1-2 shown a headwear is formed a body by an inner layer 24 and outer layer 26, and the collar portion 12 col.3, lines 44-46), comprising: a body portion (a structure is formed by layers 24 and 26) having a storage region (48) and an extension portion (structure of layers 24 and 26) configured to extend from an interior portion of the storage region (fig.2-3); the extension portion having a stored position (fig.3) and an open position (fig.2), wherein, in the stored position, the extension portion is positioned in the interior portion of the storage region (fig.3) and in open position, the extension portion extends from the interior portion of the storage region (fig.2).
Regarding claim 34, Hall discloses wherein a retention mechanism (drawstring 16) is secured to the extension portion, the retention mechanism extending from the extension portion and protruding from the storage region and extending through a part of the body portion, wherein at least a portion of the retention mechanism protruding through the part of the body portion pulls the extension portion from the open position to the stored position to store the extension portion within interior portion of the storage region (fig.1).
Regarding claim 36, Hall discloses the headwear assembly according to claim 34, wherein the retention mechanism includes at least one of the following: a string (col.3, lines 34-36), a plurality of strings, one or more strings with a locking mechanism, and any combination thereof.

Regarding claims 39-42 Hall discloses the headwear assembly according to claim 34, wherein the retention mechanism is attached to the extension portion (fig.1 shown element 16 attaching to layers 24, 26 structure); further comprising an opening (pouch 48) in the body portion disposed proximately to the storage region; at least a portion of the retention mechanism protrudes through the opening in the body portion (fig.1); wherein the extension portion is stored in a folded configuration in the storage region (fig.3); wherein the retention mechanism is attached to the extension portion, wherein upon pulling the extension portion from the open position to the stored position, folds the extension portion into the folded configuration (figl.2-3).
Regarding claim 43, Hall discloses the headwear assembly according to claim 33, wherein the extension portion has the same configuration in the stored position and the open position (fig.1-3).
Regarding claims 44-45, Hall discloses the headwear assembly according to claim 34, wherein the extension portion has a first side and a second side disposed opposite the first side, wherein the retention mechanism is coupled to the first or second side of the extension portion; the second side of the extension portion is coupled to a portion of the headwear assembly disposed opposite the storage region when the extension portion is in the open position (fig.1 shown the structure of layers 24, 26 having nearside/first side 
Regarding claims 46-47, Hall discloses the headwear assembly according to claim 33, wherein the storage region is attached to at least one of the following: an exterior of the body portion and an interior of the body portion (fig.3); wherein the storage region is incorporated into a wall of the body portion (fig.1-3).
Regarding claim 38 Hall discloses an article of apparel, including a headwear (fig.1), said article of apparel comprising: a storage region (48); an extension portion (structure of layers 24, 26); and a retention mechanism (16) secured to an interior of the extension portion, the retention mechanism extends from the interior of the storage region and through a body portion of the article of apparel (fig.1), wherein at least a portion of the retention mechanism extending from the body portion of the article of apparel moves the extension portion from an open position to a stored position to store the extension portion within the storage region (fig.1-2).
Regarding claim 49, Hall discloses an article of apparel (fig.1), including a headwear (fig.1 shown structure of elements 10 and 12), said article of apparel (fig.1) comprising: a body (fig.1 shown a clothing article having a body structure); a storage region (structure of pouch 48/12) formed in the body and having an open end (50), the storage region storing an extension portion (fig.3 shown structure of layers 24, 26 stored in the pouch/collar 12) in a stored position; a retention mechanism (16) secured to the 
Regarding claim 50, Hall discloses an article of apparel (fig.1), including a headwear (fig.1 shown structure of elements 10 and 12), said article of apparel comprising: a storage region (12) located in an interior portion of the article of apparel (fig.3); an extension portion (structure of layers 24, 26) having a first position and a second position, wherein, in the first position, the extension portion is stored within the storage region (fig.3) and, in the second position, the extension portion is positioned external to the storage region and extends from an opening in the article of apparel (fig.1); the extension portion is moved from the second position to the first position through the opening (fig.1-3).
Regarding claims 51-52, Hall discloses a self-storing pocket (48) on an article of clothing (fig.1), including a headwear (fig.1 shown a headwear having element 10 and 12), the article of clothing including a body portion (fig.1 shown said clothing having a body structure); an extension portion (structure of layers 24, 26) configured to extend from the body portion in an open position (fig.1); and a retention mechanism (16) secured to the extension portion, at least a portion of the retention mechanism protruding through a part of the body portion moves the extension portion from the open position to a stored position to store the extension portion within the body portion (fig.1-3); the self-storing pocket comprising: at least a part of an interior wall of the body portion (fig.1 shown pouch 48 having an inner recess is configured to receive the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall (5369809).
Regarding claim 35, Hall does not disclose the headwear assembly according to claim 33, wherein the extension portion extends across at least a portion of a face of a user in the open position when is worn.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Timothy K Trieu/Primary Examiner, Art Unit 3732